Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 20210350346)
Edwards teaches
1. A system comprising: 
a plurality of sensors (i.e. sensors 120, cameras 204, par. 26) distributed about a space, wherein each sensor of the plurality of sensors is operable to generate sensor data associated with properties of one or more people in the space; 
an automated response subsystem comprising at least one processor configured to: receive the sensor data; 
detect an unauthorized event associated with an adaptive-security device operating within the space (par. 19, 25, 54, 87); and 
in response to detecting the unauthorized event, transmit operating instructions identifying security protocols to increase security of devices during the unauthorized event (Edwards teaches security protocols, i.e. requiring additional credentials, suspend services, locking services, preventing access; may be applied; Edwards, par. 54, 78-80; but Edwards is silent to being transmitted; however, Edwards also mentions there are multiple processors interacting with each other and some of which may be coupled to the sensors 120; par. 25, 63, 92; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the teachings of Edwards such that processors communicate with each other regarding the protocols upon discovering a non-similarity in the detection); and 
the adaptive-security device operating within the space, the adaptive-security device comprising a processor configured to: 
prior to receiving the operating instructions (the user was previously authenticated): receive user credentials; determine, based on the received credentials, a user is authenticated based on the received user authentication; and after determining the user is authenticated, present secure information on a display of the adaptive-security device (par. 54, 78-80); 
receive the operating instructions; after receiving the operating instructions: determine whether a user is currently accessing secure information in the adaptive-security device; if the user is currently accessing the secure information, prevent display of at least a portion of the secure information (Edwards, Fig. 6, par. 19, 54, 78-80: upon determining the user may not actually be the user associated with the account, services are suspended or frozen); and 
if the user is not currently accessing the secure information, increase authentication requirements for accessing the secure information (par. 54, 78-80).  
2.1, wherein the processor of the adaptive-security device is further configured to, if the user is not currently accessing the secure information: determine that the operating instructions indicate a high level response is needed; and after determining the operating instructions indicate the high level response is needed, stop operation of the adaptive-security device, such that secure information in inaccessible (Edwards discloses user’s facial expressions and movement are monitored to determine whether activity is performed with the ATM, par. 72-74, but unclear whether high level response and stop operation being applied; however, this is considered an obvious extension of Edwards’s teachings as inactivity with the ATM could mean a suspicious, spying activity which may require additional investigation and suspension, par. 78).  
3.1, wherein the increased authentication requirements comprise one or both of a requirement for multifactor authentication or a provision of secondary authentication credentials (par. 21, 78, claims 3-4, 10, embodiments 26-28).  
4.1, wherein the processor of the adaptive-security device is further configured to, if the user is currently accessing the secure information, prevent access to at least a portion of services provided by the adaptive-security device (Edwards, Fig. 5-6, par. 19, 54, 78-80).  
5.4, wherein: the adaptive-security device is an ATM machine, and the portion of services to which the user is prevented access comprises the withdrawal of funds from the ATM machine (par. 72).  
7.1, wherein the at least one processor of the automated response subsystem is further configured to detect the unauthorized event based on one or more of a movement speed, presented height, and a biometric characteristic of the first person (Edwards, Fig. 5-6, par. 19, 54, 78-80) 
8.1, wherein the at least one processor of the automated response subsystem is further configured to detect the unauthorized event based on one or more of a movement speed, presented height, and a biometric characteristic of another person who is interacting with the first person (Edwards, Fig. 5-6, par. 19, 54, 78-80)
Re claims 9-12, 14-19, see discussion regarding claims above.
Claim(s) 6, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 20210350346) in view of Vaughan (US 20220188456).
Re claim 6.1, 13, 20, Edwards is silent to obfuscating the portion of the secure information
Vaughan discloses that sensitive contents on a shared or otherwise viewable screen may be obfuscated when sensitive content is being displayed and viewed by an unauthorized viewer (Vaughan, par. 31, 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Vaughan to prevent unauthorized individuals from viewing secure content.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887